In an action (1) for a judgment declaring illegal and void General Ordinance No. 15-1958 of the City of Yonkers, amending the Building Zone Ordinance of the City of Yonkers so as to change the zone classification of a stated area, and (2) for other relief, the appeal is from a judgment dismissing the complaint after trial. Judgment unanimously affirmed, with one bill of costs. The power to amend, supplement, or change the zoning ordinance is granted by section 83 of the General City Law, and the challenged ordinance was adopted in compliance with that section. (Cf. Homefield Assn, of Yonkers V. Frank, 273 App. Div. 788, affd. 298 N. Y. 524; Lo Cascio v. Kristensen, 280 App. Div. 835; Bohlman v. City of Yonkers, 275 App. Div. 842.) Present — Wenzel, Acting P. J., Ughetta, Hallinan and Kleinfeld, JJ.; Murphy, J., deceased.